Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 24, 2017

                                       No. 04-17-00375-CR

                                Charles D. TUTTOILMONDO Jr.,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                      Trial Court No. 2246
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

       The court reporter’s request for an extension of time to file the reporter’s record is GRANTED.
The reporter’s record is due on October 27, 2017.


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court